internal_revenue_service number release date index number ------------------------------------ ----------------------------- ------------------ ------------------------------ in re ------------------------------------ ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b04 plr-135385-05 date march legend legend company agreement amendment date husband wife child child child child a b dear -------------- ----------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------- --------------------------- ----------------------------------------------------------------------------- ------------------ ------------------ --------------------- ------------------ ------------------------ --------------------------- ---------------------- -- ---- this is in response to your letter dated date and other correspondence the facts submitted are as follows company is engaged in an active business requesting a ruling concerning the application of sec_2703 of the internal_revenue_code to the proposed transaction and is currently taxable as an s_corporation for federal_income_tax purposes the outstanding_stock of company consists of class a common_stock and class b common_stock husband and wife own all the shares of class a common_stock as community_property which represents a of all outstanding_stock of company children each own of the class b common_stock which represents b of all outstanding_stock of company the class a common_stock and class b common_stock are identical in all on date prior to date children and the company entered into plr-135385-05 respects except that class a common_stock has voting rights and class b common_stock does not have voting rights the agreement entitled agreement between corporation and shareholders of class b common_stock of company the agreement recites that the shareholders are owners of all the outstanding class b common_stock of the corporation sec_1 of the agreement provides in relevant part that no shareholder is to give sell assign transfer or in any way dispose_of his or her shares without obtaining prior written consent of the company and the other shareholders unless the shareholder gives written notice of his intention to do so for days following notice to the company the company has the option to purchase the shares for book_value or for the purchase_price and upon the terms stated in the notice whichever is less provided however that if the proposed transfer is by gift or without consideration the company has the option to purchase the shares for book_value if the option is not exercised as to all shares set forth in the notice notice of the proposed transfer is to be given to all shareholders who shall have the option to purchase any shares not purchased by the company at the same price and on the same terms and conditions as provided to the company in the event any shares of stock remain unpurchased after the date of exhaustion of all of the foregoing options to purchase the company has one last option to purchase the remaining unpurchased shares to be exercised by the notice thereof given to the selling or transferring shareholder within days after the date of exhaustion if the company and the other shareholders do not elect to purchase all the shares set forth in the notice of intention to transfer all such shares may be purchased at any time within days after expiration of the last possible date for election to purchase by the company on the terms specified in the notice deceased shareholder gives devises or bequeaths any of his shares to his children or to one or more of his siblings such heirs have the option to elect to retain ownership of such shares or to sell them to the company for book_value the election to retain or sell the shares must be made within days of the date of death or the right of election will terminate and the company can thereupon have the option to elect whether to require the heirs to retain ownership of the shares or to sell to the company at book_value section provides that in the event any person acquires an interest in shares of stock owned by a party to the agreement notwithstanding provisions in the agreement to the contrary through foreclosure execution divorce bankruptcy or by any operation of law the company has the option to purchase those shares for book_value section provides that upon the death of a shareholder in the event the section provides that each shareholder agrees that all of the terms and plr-135385-05 conditions of agreement apply not only to shares presently held by the shareholder but also to any future shares of company later acquired by any such shareholder changed except by a writing signed by the parties whom enforcement of the waiver or change is sought the agreement was signed by children as shareholders and by husband and wife on behalf of company section provides that the provisions of agreement may not be waived or sec_2 of amendment provides in relevant part that amendment is you have requested a ruling that amendment does not constitute a substantial it is represented that the agreement was intended only to apply to the shares of the owners of the class b common_stock of the company and the company propose to execute the first amendment to shareholders agreement amendment sec_1 of amendment modifies section of agreement to provide that each shareholder agrees that all of the terms and conditions of agreement apply only to the shares of class b common_stock now or later held by any shareholder conditioned upon and is not to be effective until company has received a favorable letter_ruling from the internal_revenue_service stating that amendment does not constitute a substantial modification of agreement under sec_25_2703-1 of the gift_tax regulations class b common_stock modification of the agreement for purposes of sec_25_2703-1 and the agreement remains exempt from the application of chapter_14 of the internal_revenue_code law and analysis generation-skipping_transfer taxes the value of any property shall be determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use the property agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions in existence prior to date that are substantially_modified after that date see also sec_25_2703-2 modified is treated as a right or restriction created on the date of the modification any under section e a ii of public law sec_2703 applies to sec_25_2703-1 provides that a right or restriction that is substantially sec_2703 provides that for purposes of the estate gift and plr-135385-05 discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation no lower than the lowest generation occupied by individuals already party to the right or restriction sec_25_2703-1 provides that a substantial modification does not include i a modification required by the terms of a right or restriction ii a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction iii a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and iv a modification that results in an option_price that more closely approximates fair_market_value of the class b common_stock when it was executed on date the modification to section clarifies that agreement only applies to the shares of class b common_stock and not to class a common_stock this modification is consistent with the terms of agreement is clarifying in nature does not affect the quality value or timing of any rights under the agreement therefore this change is not a substantial modification of the agreement for purposes of sec_25_2703-1 thus agreement remains exempt from the application of chapter_14 in this case agreement which will be modified applies only to the shareholders in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-135385-05 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
